Citation Nr: 0906098	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  07-16 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for service-connected diabetes mellitus (DM).

2.  Entitlement to an initial compensable disability rating 
for service-connected diabetic retinopathy.

3.  Entitlement to an initial compensable disability rating 
for service-connected peripheral neuropathy of the right 
lower extremity, prior to March 17, 2005.

4.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected peripheral neuropathy of the 
right lower extremity, since March 17, 2005.

5.  Entitlement to an initial compensable disability rating 
for service-connected peripheral neuropathy of the left lower 
extremity, prior to March 17, 2005.

6.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected peripheral neuropathy of the 
left lower extremity, since March 17, 2005.

7.  Entitlement to an initial compensable disability rating 
for service-connected erectile dysfunction.


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to January 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from May 2005 and December 2007 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.

The Board notes that the RO originally granted service 
connection for peripheral neuropathy of the bilateral lower 
extremities and diabetic retinopathy in the May 2005 rating 
decision, indicating that, since the disabilities were 
currently at noncompensable rates of severity, they were 
considered as part of the Veteran's service-connected DM.  At 
that time, the Veteran appealed the initial rating assigned 
for his DM, and the RO supplied a statement of the case 
(SOC), which continued the 20 percent evaluation for his DM.  
The SOC included Diagnostic Codes for peripheral neuropathy 
of the lower extremities and for eye impairments and 
addressed the Veteran's peripheral neuropathy of the lower 
extremities and his diabetic retinopathy in addressing the 
evaluation for his DM.  The Veteran later perfected his 
appeal of the disability rating assigned for his DM, 
including the peripheral neuropathy of both lower extremities 
and diabetic retinopathy, by filing a VA Form 1-9.  A later 
December 2007 rating decision incorrectly indicates that 
service connection was granted for peripheral neuropathy of 
the bilateral lower extremities effective March 17, 2005.  
However, the rating decision did grant separate initial 10 
percent disability ratings for the bilateral lower extremity 
peripheral neuropathy, effective from March 17, 2005.  
Accordingly, the Board has identified the claims as separate 
issues as indicated on the title page of this decision.

The issues of entitlement to increased initial disability 
ratings for right and left lower extremities prior to and 
since March 17, 2005, are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The Veteran's service-connected DM is manifested by daily 
use of oral medication and a restricted diet, without 
evidence of a need for regulation of activities, episodes of 
ketoacidosis or hypoglycemic reactions.

3.  Diabetic retinopathy is productive of the most severe 
measurement of record for corrected near and distant vision 
of 20/25 in both eyes; there is no evidence of field loss, 
rest- requirements, or episodic incapacity in either eye.

4.  Erectile dysfunction does not result in loss of the glans 
of the penis or more than half the penis, or any deformity of 
the penis.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 20 percent for DM are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.119, 
Diagnostic Code 7913 (2008).

2.  The criteria for an initial compensable disability rating 
for diabetic retinopathy have not been met.  §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.84a, 
Diagnostic Codes 6000-6080 (2008).

3.  The criteria for a compensable initial disability rating 
for erectile dysfunction are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R §§ 4.7, 4.115b, Diagnostic Codes 
7520, 7521, 7522 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide that 
pertains to the claim.  38 C.F.R. § 3.159, as amended, 
73 Fed. Reg. 23353-56 (Apr. 30, 2008); see Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini II, 18 Vet. App. at 119.

Further, upon receipt of an application for a service-
connection claim, VA is required to review the evidence 
presented with the claim and to provide the Veteran with 
notice of what evidence not previously provided will help 
substantiate his/her claim.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Specifically, VA must notify the Veteran of what 
is required to establish service connection and that a 
disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded.  
In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the claim for service connection has been 
substantiated, and any defect in the notice regarding that 
claim was therefore not prejudicial to the claim.  See 
Dingess, 19 Vet. App. at 491.  In such cases, where the 
appellant then files a notice of disagreement (NOD) with the 
initial rating and/or the effective date assigned, he/she has 
initiated the appellate process and different, and in many 
respects, more detailed notice obligations arise, the 
requirements of which are set forth in sections 7105(d) and 
5103A of the statute.  Id., see also Goodwin v. Peake, 22 
Vet. App. 128 (2008); 38 U.S.C.A. § 5103(A), 7105(d).

Prior to the initial adjudication of the Veteran's claims for 
service connection in May 2005 in this case, the RO sent the 
Veteran a letter, dated in January 2005, which satisfied the 
duty to notify provisions except that it did not inform him 
how disability ratings and effective dates would be assigned 
should service connection be granted.  The Veteran was 
provided with notice of how VA determines disability ratings 
and effective dates in February 2007, June 2007 and May 2008 
notice letters, after the RO had already granted service 
connection for the listed disabilities.  Nevertheless, 
because the claims for service connection had been granted, 
the defect in the timing of the notices about how disability 
ratings and effective dates would be determined was harmless 
error as to these claims.  Dingess, 19 Vet. App. at 491; 
Goodwin, 22 Vet. App. at 137.  

In addition, by the time the February 2007, June 2007 and May 
2008 notice letters had been sent, the Veteran had already 
submitted an NOD with the initial disability ratings 
assigned, triggering the notice obligations set forth in 
sections 7105(d) and 5103A of the statute.  The RO then 
fulfilled these notice obligations by issuing a March 2007 
statement of the case (SOC) and July 2007, December 2007, 
June 2008 and August 2008 supplemental statements of the 
case.  These documents informed the Veteran of the 
regulations pertinent to his appeal, including the applicable 
rating criteria, advised him of the evidence that had been 
reviewed in connection with his appeal, and provided him with 
reasons for its decision.  38 U.S.C.A. § 7105(d).  Along with 
the March 2007 SOC, the RO again sent the Veteran notice of 
how disability ratings and effective dates are assigned.  
Accordingly, the Board concludes that the notice obligations 
set forth in sections 7105(d) and 5103A of the statute have 
been fulfilled in this case.

VA has secured or attempted to secure all relevant 
documentation to the extent possible.  Service medical 
records, VA medical examination reports and treatment records 
are of record, as well as private treatment records and 
evaluations.  This evidence was reviewed by both the RO and 
the Board in connection with the Veteran's claims.  There 
remains no issue as to the substantial completeness of the 
Veteran's claims.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2007).  Any duty 
imposed on VA, including the duty to assist and to provide 
notification, has been met.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

Where a Veteran appeals the initial rating assigned for a 
disability when a claim for service connection for that 
disability has been granted, evidence contemporaneous with 
the claim for service connection and with the rating decision 
granting service connection would be most probative of the 
degree of disability existing at the time that the initial 
rating was assigned and should be the evidence "used to 
decide whether an [initial] rating on appeal was 
erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  If later evidence obtained during the appeal period 
indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of 
time based on facts found.  Id.


Diabetes Mellitus

The Veteran's service-connected DM is currently rated as 20 
percent disabling under the provisions of 38 C.F.R. § 4.119, 
Diagnostic Code 7913.  Pursuant to Diagnostic Code 7913, a 20 
percent evaluation is warranted for DM that requires insulin 
and a restricted diet or an oral hypoglycemic agent and 
restricted diet.  A 40 percent evaluation requires insulin, a 
restricted diet, and regulation of activities.  A 60 percent 
under this code requires insulin, a restricted diet, and 
regulation of activities, with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.  A maximum rating of 100 percent is 
warranted when the disability requires more than one daily 
injection of insulin, a restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  In addition, a note following the rating criteria 
indicates that compensable complications from DM are 
evaluated separately unless they are part of the criteria 
used to support a 100 percent evaluation.  However, 
noncompensable complications are considered part of the 
diabetic process under Diagnostic Code 7913.

After a careful review of the record, the Board finds that 
the preponderance of the evidence is against a disability 
rating in excess of 20 percent under the rating criteria.  
The medical evidence of record shows that, despite some 
earlier treatment records indicating suboptimal control, 
during the pendency of his appeal, a combination of oral 
medications and a restricted diet have controlled the 
Veteran's DM.  Private and VA treatment records further show 
that he is seen intermittently for routine maintenance of his 
condition.  Moreover, the March 2005 VA examiner specifically 
noted that the Veteran's DM did not require restriction or 
regulation of his activities and that he was able to engage 
in strenuous activities.  Likewise, a November 2005 
physician's statement from the Veteran's private treating 
physician indicates that his DM required insulin and 
restricted diet, or; oral hypoglycemic agent and restricted 
diet.  The private physician did not check a box indicating 
that the Veteran's DM required insulin, restricted diet, and 
regulation of activities.  IN addition, there is no competent 
evidence of occurrences of ketoacidosis or hypoglycemic 
reactions.  

In light of the foregoing, an evaluation in excess of 20 
percent under Diagnostic Code 7913 for the Veteran's DM is 
not warranted. The Board has considered the doctrine of 
reasonable doubt.  However, as the preponderance of the 
evidence is against the Veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


Diabetic Retinopathy

The Veteran contends that his service-connected diabetic 
retinopathy warrants a compensable initial disability rating.  

The Veteran's service-connected diabetic retinopathy is 
currently included with his service-connected DM, as the RO 
found that it does not warrant a separate rating.  Diabetic 
retinopathy can be rated by analogy under the provisions of 
38 C.F.R. § 4.84a, Diagnostic Codes 6099-6000 for impairment 
of visual acuity or field loss, pain, rest-requirements, or 
episodic incapacity.  "Retinopathy" is a non-inflammatory 
degenerative disease of the eye.  See Haas v. Nicholson, 20 
Vet. App. 257, 259 (2006) [citing Stedman's Medical 
Dictionary 1560 (20th ed. 2000)].  The diagnostic criteria 
pertinent to diseases of the eye (38 C.F.R. § 4.84a, 
Diagnostic Codes 6000 through 6035) do not specifically set 
forth rating criteria pertinent to retinopathy.

Diagnostic Codes 6000 to 6009 are to be rated from 10 percent 
to 100 percent for impairment of visual acuity or field loss, 
pain, rest-requirements, or episodic incapacity, combining an 
additional rating of 10 percent during continuance of active 
pathology.  The minimum rating during active pathology is 10 
percent.  See 38 C.F.R. § 4.84a.

Impairment of central visual acuity is rated pursuant to the 
criteria found in Diagnostic Codes 6061 through 6079, which 
provides a chart wherein the visual acuity in one eye is 
compared to the visual acuity in the other eye to achieve the 
bilateral rating.  38 C.F.R. § 4.84a, Diagnostic Codes 6061- 
6079, Table V (2008).

With regard to impairment of central visual acuity, 
Diagnostic Code 6079 allows for a 10 percent disability 
rating when corrected vision in one eye is no better than 
20/50, and corrected vision in the other eye is no better 
than 20/40.  A noncompensable disability rating is assigned 
where corrected vision in both eyes is 20/40 or better.  38 
C.F.R. § 4.84a, Diagnostic Codes 6078, 6079 (2008).

Impairment of field of vision is evaluated pursuant to the 
criteria found in Diagnostic Code 6080.  38 C.F.R. § 4.84a.  

With respect to impairment of visual acuity, review of the 
private treatment records and the March 2005 and October 2007 
VA eye examination reports that measured the Veteran's visual 
acuity demonstrates that the most severe measurement of 
record for corrected vision is 20/25 for near and distant in 
both eyes.  This would translate to a noncompensable 
disability rating based on impairment of central visual 
acuity.  See 38 C.F.R. § 4.84a, Diagnostic Codes 6078, 6079.

The Board notes that a separate compensable disability rating 
for service-connected diabetic retinopathy is also not 
available under 38 C.F.R. § 4.84a, Diagnostic Code 6080, 
pertaining to impairment of field of vision.  Both the March 
2005 and June 2007 VA examiners specifically noted that there 
was no evidence of visual field defect and there is no other 
evidence of such of record.  Likewise, although the Veteran 
complains of episodic blurry vision, there is no competent 
medical evidence of any abnormal rest-requirements or 
episodic incapacity associated with the service-connected eye 
disorder.  VA and private medical records do not show any 
periods of incapacitation due to eye disease.  

Although the June 2007 VA examiner diagnosed the Veteran with 
dry eyes and recommended artificial tears for such, it is 
clear that the examiner did not find the Veteran's dry eyes 
to be a symptom of his service-connected diabetic retinopathy 
as he opines that the Veteran's headaches were possibly 
aggravated by his dry eyes, but were neither caused or 
aggravated by his nonproliferative diabetic retinopathy.  
There is no evidence of record attributing his diagnosed dry 
eyes to his diabetic retinopathy.  

Accordingly, a separate compensable initial disability rating 
under Diagnostic Codes 6099-6000 for the Veteran's diabetic 
retinopathy is not warranted.  The Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the Veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


Erectile Dysfunction

As a result of his erectile dysfunction, the Veteran has been 
awarded special monthly compensation for loss of use of a 
creative organ under 38 U.S.C.A. § 1114(k) and 38 C.F.R. 
§ 3.350(a) (2008).  The rating schedule provides three codes 
for penile impairment.  Removal of half or more of the penis 
is rated as 30 percent disabling, or it is rated on voiding 
dysfunction.  38 C.F.R. § 4.115b, Diagnostic Code 7520.  
Removal of the glans of the penis is rated as 20 percent 
disabling, or it is rated on voiding dysfunction.  38 C.F.R. 
§ 4.115b, Diagnostic Code 7521.  Deformity of the penis with 
loss of erectile power is rated as 20 percent disabling.  38 
C.F.R. § 4.115b, Code 7522.

Although the medical evidence of record indicates that the 
Veteran has had erectile dysfunction since as early as 
January 2001, prior to his initial DM diagnosis, it has been 
etiologically linked to his service-connected DM.  While his 
erectile dysfunction has been progressively unresponsive to 
medication, the evidence does not indicate that any portion 
of the penis or the glans of the penis has been removed.  
Moreover, there is no indication that there is any deformity 
of the penis.  In fact, private treatment records dating from 
January 2001 to May 2003, specifically note that the 
Veteran's genitalia were either normal or within normal 
limits.  Moreover, the March 2005 and October 2007 VA 
examination reports do not indicate any abnormality.  
Consequently, the Board finds that the Veteran does not have 
a deformity of the penis and does not meet the criteria for a 
compensable evaluation under Diagnostic Codes 7520, 7521 and 
7522.  Accordingly, the claim for a compensable initial 
disability rating for erectile dysfunction must be denied.

The Board has considered the doctrine of reasonable doubt.  
However, as the preponderance of the evidence is against the 
Veteran's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Conclusion

The Board has considered whether this case, or any component 
thereof, should be referred to the Director of the 
Compensation and Pension Service for extra-schedular 
consideration.  By regulation, an extra-schedular rating may 
be assigned where the schedular criteria are inadequate and 
there are exceptional factors such as the need for frequent 
hospitalization or marked interference with employment.  38 
C.F.R. § 3.321(a) (2008).  In determining whether a case 
should be referred for extra-schedular consideration, the 
Board must compare the level of severity and the 
symptomatology of the claimant's disability with the 
established criteria provided in the rating schedule for 
disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, 
the assigned evaluation is therefore adequate, and no 
referral for extra-schedular consideration is required.  See 
Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The record reflects that the Veteran has not required 
frequent hospitalizations for his diabetes mellitus, diabetic 
retinopathy, or erectile dysfunction, and that the 
manifestations of these disabilities are not in excess of 
those contemplated by the schedular criteria.

Clearly, the service-connected disabilities interfere with 
his industrial capacity.  For example, the Veteran has 
contended that his service-connected eye disability worsens 
while using computers at work and he has little, if any, 
sexual relations due to his erectile dysfunction.  
Additionally, as specifically described by the various VA 
examiner and private physicians, his service connected 
diabetes and secondary disabilities limits his ability to 
engage in certain physically activities such as traveling, 
bathing, and dressing.  However, the disability ratings 
assigned are explicit recognition that industrial 
capabilities are impaired.  Van Hoose v. Brown, 4 Vet. App. 
361, at 363 (1993).  In the Board's view, the type of 
impairment demonstrated on examination is completely 
consistent with the disability ratings assigned.  

In sum, the record when considered as a whole does not 
indicate that the average industrial impairment from the 
Veteran's diabetes mellitus, diabetic retinopathy, and/or 
erective dysfunction disability would be in excess of that 
contemplated by the assigned evaluations.  Accordingly, the 
Board has concluded that referral of this case for extra-
schedular consideration is not in order.


ORDER

An initial disability rating in excess of 20 percent for 
diabetes mellitus type II is denied.

An initial compensable disability rating for diabetic 
retinopathy is denied.

An initial compensable disability rating for erectile 
dysfunction is denied.  


REMAND

The duty to assist the Veteran requires VA to provide a 
medical examination or obtain a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.

In reviewing the evidence of record, the Board finds that the 
medical evidence is somewhat conflicting as to the current 
severity of the Veteran's service-connected peripheral 
neuropathy of the right and left lower extremities.  In this 
regard, although the physical findings for the Veteran's 
lower extremities were almost identical during both the March 
2005 and October 2007 VA examinations (with the exceptions of 
some skin changes and decreased dorsalis pedis and posterior 
tibial pulses during the October 2007 examination), the March 
2005 examiner reported that the Veteran's peripheral 
neuropathy had no significant effects on his general 
occupational abilities and did not effect his daily 
activities, while the October 2007 examiner found that his 
peripheral neuropathy had moderate and sometimes severe 
effects on usual daily activities.  Further, it appears that 
the October 2007 examiner, in assessing the severity of the 
Veteran's peripheral neuropathy, did not differentiate his 
lower extremities from the upper extremities.  The Veteran 
has appealed only the disability ratings assigned for his 
peripheral neuropathy of the lower extremities.  

In light of the foregoing, the Board is of the opinion that a 
new VA examination is in order.  The "duty to assist" 
requires a "thorough and contemporaneous medical 
examination" that is sufficient to ascertain the current 
level of disability, and accounts for its history.  Floyd v. 
Brown, 9 Vet. App. 88, 93 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
neurological examination to assess the 
current severity of his peripheral 
neuropathy of the lower extremities.  The 
entire claims file must be made available 
to the physician performing the 
examination.  A notation to the effect that 
this record review took place should be 
included in the report of the examiner.  
All appropriate tests and studies should be 
accomplished, to include electromyography 
and nerve conduction studies if deemed 
appropriate by the examiner.  All clinical 
findings should be reported in detail.  The 
examiner is requested to describe the 
Veteran's symptomatology in connection with 
his peripheral neuropathy of the lower 
extremities exclusively, as severe, 
moderate, mild, or asymptomatic.  Any 
opinion should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete rationale 
for all opinions expressed, should be set 
forth in the examination report.  
Sustainable reasons and bases are to be 
provided for any opinion rendered.

2.  Thereafter, VA should readjudicate the 
claims remaining on appeal.  If the issues 
on appeal remain denied, a supplemental 
statement of the case should be provided 
to the Veteran.  After he has had an 
adequate opportunity to respond, the 
appeal should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


